DETAILED ACTION
Claim Objections
1.	Claim 9 is objected to because of the following informalities: claim 9 recites: 
“the first integrated circuit die is stacked above and the second integrated circuit die.” which should be 
“the first integrated circuit die is stacked above the second integrated circuit die.” for readability.
Appropriate correction is required.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10734296 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below, wherein explanation is given where the conflicting limitations are not apparent: 
Application Claim

Patent Claim
1. An electrical device comprising: 

1. An electrical device comprising: 
 a substrate orientated parallel to a plane and comprising a first plurality of pads located at a bottom surface of the substrate and external to the electrical device; 

 a substrate orientated parallel to a first plane, the substrate comprising a top surface and a bottom surface, wherein the bottom surface of the substrate comprises a first plurality of pads and the top surface of the substrate comprises a second plurality of pads, and wherein the first plurality of pads are electrically coupled to the second plurality of pads; 
 a first integrated circuit die orientated parallel to the plane and disposed above the substrate in a vertical direction, wherein the first integrated circuit die is electrically coupled to at least some of the first plurality of pads of the substrate; 

 a first integrated circuit die orientated parallel to the first plane and disposed above the substrate in a vertical direction, wherein the first integrated circuit die comprises a top surface, a bottom surface, and side surfaces, wherein the first integrated circuit die comprises a third plurality of pads, and wherein the third plurality of pads of the first integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate; 
 a packaging material disposed above the first integrated circuit die around at least a top surface and side surfaces of the first integrated circuit die; and 

 a packaging material disposed above the first integrated circuit die such that at least the top surface and the side surfaces of the first integrated circuit die are surrounded by the packaging material, wherein the packaging material is to form one or more external surfaces of the electrical device, wherein the packaging material is disposed such that the first plurality of pads are external to the electrical device and the second plurality of pads are internal to the electrical device; and 
 a plurality of test pads orientated parallel to the plane and disposed above the first integrated circuit die in the vertical direction, wherein the plurality of test pads are electrically coupled to the first integrated circuit die and encased within the packaging material.

 a plurality of test pads orientated parallel to the first plane and disposed above the first integrated circuit die in the vertical direction, wherein the plurality of test pads are electrically coupled to the first integrated circuit die and encased within the packaging material such that the plurality of test pads are not exposed external to the electrical device.
 

 
 

 


	The limitation “external to the electrical device” of application claim 1, line 3, is recited in patent claim 1, column 15, beginning on line 58.  As for the limitation “the first integrated circuit die is electrically coupled to at least some of the first plurality of pads of the substrate” (application claim 1, beginning on line 5), patent claim 1 recites a functional equivalent, beginning on line 38, col. 15, “..the bottom surface of the substrate comprises a first plurality of pads and the top surface of the substrate comprises a second plurality of pads, and wherein the first plurality of pads are electrically coupled to the second plurality of pads…. the third plurality of pads of the first integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate”. 
2. The electrical device of claim 1, further comprising: 
 
2. The electrical device of claim 1, further comprising: 
 a first plurality of bond wires comprising first ends coupled to bottom surfaces of the plurality of test pads and second ends coupled to a second plurality of pads at a top surface of the first integrated circuit die.
 
 a first plurality of bond wires comprising first ends coupled to bottom surfaces of the plurality of test pads and second ends coupled to a fourth plurality of pads at the top surface of the first integrated circuit die.

	For claim 2, the differences are the labels  (“a second plurality of pads” versus “a fourth plurality of pads”, which is also true for claims 3, 4 and 7 below:
Application Claim

Patent Claim
3. The electrical device of claim 1, further comprising: 
 
3. The electrical device of claim 1, further comprising: 
 a second plurality of bond wires comprising first ends coupled to bottom surfaces of the plurality of test pads and second ends coupled to a third plurality of pads at a top surface of the substrate, wherein the third plurality of pads electrically coupled to the first integrated circuit die.

 a second plurality of bond wires comprising first ends coupled to bottom surfaces of the plurality of test pads and second ends coupled to a fifth plurality of pads at the top surface of the substrate, wherein the fifth plurality of pads electrically coupled to the first integrated circuit die.
4. The electrical device of claim 1, wherein the plurality of test pads comprise a plurality of lead frames disposed above the first integrated circuit die in the vertical direction, wherein the plurality of lead frames comprise bottom surfaces and top surfaces, wherein the bottom surfaces of the plurality of lead frames are coupled to a fourth plurality of pads at a top surface of the first integrated circuit die, wherein the plurality of lead frames are encased within the packaging material such that the plurality of lead frames are not exposed external to the electrical device.

4. The electrical device of claim 1, wherein the plurality of test pads comprise a plurality of lead frames disposed above the first integrated circuit die in the vertical direction, wherein the plurality of lead frames comprise bottom surfaces and top surfaces, wherein the bottom surfaces of the plurality of lead frames are coupled to a sixth plurality of pads at the top surface of the first integrated circuit die, wherein the plurality of lead frames are encased within the packaging material such that the plurality of lead frames are not exposed external to the electrical device.
5. The electrical device of claim 1, wherein the plurality of test pads are disposed above the first integrated circuit die in the vertical direction and encased within the packaging material such that removal of a portion of the packaging material above the plurality of test pads provides access to the plurality of test pads to allow for a test operation to be performed at the first integrated circuit die.

5. The electrical device of claim 1, wherein the plurality of test pads are disposed above the first integrated circuit die in the vertical direction and encased within the packaging material such that removal of a portion of the packaging material above the plurality of test pads provides access to the plurality of test pads that allows for a test operation to be performed at the first integrated circuit die.
6. The electrical device of claim 1, wherein the packaging material disposed above the first integrated circuit die comprises a first material and a second material, wherein the first material is disposed directly above and contacts the plurality of test pads and the second material is disposed adjacent to the first material, wherein an etch process removes the first material at a greater rate than the second material to expose a top surface of the plurality of test pads.
 
6. The electrical device of claim 1, wherein the packaging material disposed above the first integrated circuit die comprises a first material and a second material, wherein the first material is disposed directly above and contacts the plurality of test pads and the second material is disposed adjacent to the first material, wherein an etch process removes the first material at a greater rate than the second material to expose the top surface of the plurality of test pads.


	As for claim 7, 
7. The electrical device of claim 1, further comprising: 
 
7. The electrical device of claim 1, further comprising: 
 a second integrated circuit die orientated parallel to the plane and disposed above the substrate in the vertical direction, wherein the second integrated circuit die comprises a fifth plurality of pads that are electrically coupled to at least some of the first plurality of pads of the substrate.
 
 a second integrated circuit die orientated parallel to the first plane and disposed above the substrate in the vertical direction, wherein the second integrated circuit die comprises a top surface, a bottom surface, and side surfaces, wherein the second integrated circuit die comprises a seventh plurality of pads, and wherein the seventh plurality of pads of the second integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate.

besides the equivalency of labels (a fifth plurality of pads and a seventh plurality of pads), the limitation of patent claim 7: “…the first plurality of pads are electrically coupled to the second plurality of pads [claim 1]… the seventh plurality of pads of the second integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate” is functionally equivalent the application claim limitation “a fifth plurality of pads that are electrically coupled to at least some of the first plurality of pads of the substrate”.    
Application Claim

Patent Claim
8. The electrical device of claim 7, further comprising: 
 
8. The electrical device of claim 7, further comprising: 
 one or more additional test pads orientated parallel to the plane and disposed above the second integrated circuit die in the vertical direction, wherein the one or more additional test pads are electrically coupled to the second integrated circuit die and encased within the packaging material such that the one or more additional test pads are not exposed external to the electrical device.

 one or more additional test pads orientated parallel to the first plane and disposed above the second integrated circuit die in the vertical direction, wherein the one or more additional test pads are electrically coupled to the second integrated circuit die and encased within the packaging material such that the one or more additional test pads are not exposed external to the electrical device.
 

 
9. The electrical device of claim 7, wherein the first integrated circuit die is stacked above the second integrated circuit die.

9. The electrical device of claim 7, wherein the first integrated circuit die is stacked above and the second integrated circuit die such that the bottom surface of the first integrated circuit die is above the top surface of the second integrated circuit die.
 

 
10. The electrical device of claim 7, wherein the first integrated circuit die is located adjacent to the second integrated circuit die.

10. The electrical device of claim 7, wherein the first integrated circuit die is located adjacent to the second integrated circuit die.
 

 
11. The electrical device of claim 7, wherein the second integrated circuit die comprises a memory component, wherein the first integrated circuit die comprises a controller configured to control operations performed at the memory component.

11. The electrical device of claim 7, wherein the second integrated circuit die comprises a memory component, wherein the first integrated circuit die comprises a controller configured to control operations performed at the memory component.
 

 
12. The electrical device of claim 1, further comprising: 

12. The electrical device of claim 1, further comprising: 
 a plurality of solder bumps coupled to the first plurality of pads at the bottom surface of the substrate.
 
a plurality of solder bumps coupled to the first plurality of pads at the bottom surface of the substrate.


	In a manner similar to that detailed above for claim 1, patent claim 13 is functionally equivalent to application claim 13:
Application Claim

Patent Claim
13. A system comprising: 
 
13. A system comprising: 
 a circuit board; and 

 a circuit board; and 
 an electrical device coupled to the circuit board, the electrical device comprising: 

 an electrical device coupled to the circuit board, the electrical device comprising: 
 a substrate orientated parallel to a plane and comprising a first plurality of pads located at a bottom surface of the substrate and external to the electrical device; 

 a substrate orientated parallel to a first plane, the substrate comprising a top surface and a bottom surface, wherein the bottom surface of the substrate comprises a first plurality of pads and the top surface of the substrate comprises a second plurality of pads, and wherein the first plurality of pads are electrically coupled to the second plurality of pads and the circuit board; 
 a first integrated circuit die orientated parallel to the plane and disposed above the substrate in a vertical direction, wherein the first integrated circuit die is electrically coupled to at least some of the first plurality of pads of the substrate; 

 a first integrated circuit die orientated parallel to the first plane and disposed above the substrate in a vertical direction, wherein the first integrated circuit die comprises a top surface, a bottom surface, and side surfaces, wherein the first integrated circuit die comprises a third plurality of pads, and wherein the third plurality of pads of the first integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate; 
 a packaging material disposed above the first integrated circuit die around at least a top surface and side surfaces of the first integrated circuit die; and 

 a packaging material disposed above the first integrated circuit die such that at least the top surface and the side surfaces of the first integrated circuit die are surrounded by the packaging material, wherein the packaging material is to form one or more external surfaces of the electrical device, wherein the packaging material is disposed such that the first plurality of pads are external to the electrical device and the second plurality of pads are internal to the electrical device; and 
 a plurality of test pads orientated parallel to the plane and disposed above the first integrated circuit die in the vertical direction, wherein the plurality of test pads are electrically coupled to the first integrated circuit die and encased within the packaging material.
 
 a plurality of test pads orientated parallel to the first plane and disposed above the first integrated circuit die in the vertical direction, wherein the plurality of test pads are electrically coupled to the first integrated circuit die and encased within the packaging material such that the plurality of test pads are not exposed external to the electrical device.


14. The system of claim 13, wherein the plurality of test pads are disposed above the first integrated circuit die in the vertical direction and encased within the packaging material such that removal of a portion of the packaging material above the plurality of test pads provides access to the plurality of test pads to allow for a test operation to be performed at the first integrated circuit die without removing the electrical device from the circuit board.
 
14. The system of claim 13, wherein the plurality of test pads are disposed above the first integrated circuit die in the vertical direction and encased within the packaging material such that removal of a portion of the packaging material above the plurality of test pads provides access to the plurality of test pads that allows for a test operation to be performed at the first integrated circuit die without removing the electrical device from the circuit board.


As for claim 15, 
15. The system of claim 13, further comprising: 
 
15. The system of claim 13, further comprising: 
 a second integrated circuit die orientated parallel to the plane and disposed above the substrate in the vertical direction, wherein the second integrated circuit die comprises a fifth plurality of pads that are electrically coupled to at least some of the first plurality of pads of the substrate.
 
 a second integrated circuit die orientated parallel to the first plane and disposed above the substrate in the vertical direction, wherein the second integrated circuit die comprises a top surface, a bottom surface, and side surfaces, wherein the second integrated circuit die comprises a third plurality of pads, and wherein the third plurality of pads of the second integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate.

besides the equivalency of labels (a fifth plurality of pads and a third plurality of pads), the limitation of patent claim 15: “…the first plurality of pads are electrically coupled to the second plurality of pads [claim 13]… the third plurality of pads of the second integrated circuit die are electrically coupled to at least some of the second plurality of pads at the top surface of the substrate” is functionally equivalent the application claim limitation “a fifth plurality of pads that are electrically coupled to at least some of the first plurality of pads of the substrate”.
16. The system of claim 15, wherein the second integrated circuit die comprises a memory component, wherein the first integrated circuit die comprises a controller configured to control operations performed at the memory component.
 
16. The system of claim 15, wherein the second integrated circuit die comprises a memory component, wherein the first integrated circuit die comprises a controller configured to control operations performed at the memory component.


Application Claim
 
Patent Claim
17. A method comprising: 

17. A method comprising: 
 removing portions of packaging material on a top side of an electrical device to expose a plurality of test pads, wherein removal of the portions of the packaging material to provide access to the plurality of test pads that were previously encased by the packaging material of the electrical device, wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises: 

removing portions of packaging material on a top side of an electrical device to expose a plurality of test pads, wherein removal of the portions of the packaging material provides access to the plurality of test pads that were previously encased by the packaging material of the electrical device such that the plurality of test pads were not exposed external to the electrical device, wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises
 positioning an alignment guide above the top side of the electrical device, wherein the alignment guide comprises a plurality of open areas that are positioned above the plurality of test pads; and 

 positioning an alignment guide above the top side of the electrical device, wherein the alignment guide comprises a plurality of open areas that extend from a top surface of the alignment guide through a bottom surface of the alignment guide, and wherein the plurality of open areas are positioned above the plurality of test pads; 
 for each of the of the plurality of open areas of the alignment guide, 

 for each of the of the plurality of open areas of the alignment guide, 
  positioning a drill bit within a respective open area of the alignment guide, and 

  positioning a drill bit within a respective open area of the alignment guide, wherein the drill bit comprises a collar that controls a drilling depth of the drill bit, and 
  drilling, with the drill bit, a respective portion of the packaging material in a vertical direction.
 
  drilling, with the drill bit, a respective portion of the packaging material in a vertical direction until the collar contacts the top surface of the alignment guide;...


For claim 18,
18. The method of claim 17, comprising: 
 
Patent claim 17…..
 positioning a test fixture above the electrical device to align a plurality of electrodes of the test fixture to contact the plurality of test pads of the electrical device; and 

positioning a test fixture above the electrical device such that a plurality of electrodes of the test fixture contact the plurality of test pads of the electrical device; and 
 performing, by a processing device, a test operation on the electrical device using the test fixture in contact with the plurality of test pads.
 
 performing, by a processing device, a test operation on the electrical device using the test fixture in contact with the plurality of test pads.

although patent claim 17 does not recite “to align”, to align “such that a plurality of electrodes of the test fixture [to] contact the plurality of test pads of the electrical device” would have been obvious to one of ordinary skill in the art. 

19. The method of claim 17, wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises: etching remaining parts of the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads.
 
18. The method of claim 17, wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises: etching remaining parts of the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads.
         and

 
20. The method of claim 17, wherein the packaging material comprises a first material and a second material, wherein the portions of the packaging material are composed of the first material that is different from the second material that is disposed adjacent to the second material, and wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises: 

19. The method of claim 17, wherein the packaging material comprises a first material and a second material, wherein the portions of the packaging material are composed of the first material that is different from the second material that is disposed adjacent to the second material, and wherein removing the portions of the packaging material on the top side of the electrical device to expose the plurality of test pads further comprises: 
 performing an etch process to remove the portions of packaging material on the top side of the electrical device, wherein the etch process removes the first material at a greater rate than the second material.
 
 performing an etch process to remove the portions of packaging material on the top side of the electrical device, wherein the etch process removes the first material at a greater rate than the second material.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



09-02-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818